Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Johns on 6/2/21.
The application has been amended as follows: 
Claims:

1. (Currently Amended)	A cutting tool comprising:
		a body disposed about a central axis and having a base and a cutting portion, the cutting portion defining a plurality of first edges and a plurality of second edges, the plurality of first edges being located at a first diameter and configured to remove material from a workpiece, the plurality of second edges being located at a second diameter that is greater than the first diameter and configured to remove material from the workpiece, the body defining a trunk passage, a plurality of first branch passages, and a plurality of first independent passages, 
	wherein each of the first branch passages is open to the trunk passage and has an outlet open to an exterior of the cutting portion proximate to a corresponding one of the second edges such that the outlets of the first branch passages are configured to provide a mixture of lubrication oil and air to the second edges to lubricate the second edges, and
, wherein each of the first independent passages has an inlet defined by the base and open to an exterior of the base. 

8. (Currently Amended)	The cutting tool according to Claim 1, wherein the base includes a sealing surface and a pre-chamber, the sealing surface being at an end of the base that is opposite the cutting portion and being configured to form a seal with a mating surface of a tool holder that is configured rotate the cutting tool about the central axis, the pre-chamber being recessed into the sealing surface, the trunk passage having an inlet open to the pre-chamber, each inlet of the first independent passages is open to the pre-chamber.

12. (Currently Amended)	A cutting tool comprising:
		a body having a base and a cutting portion, the body defining a trunk passage, a plurality of first branch passages, and a plurality of first independent passages, the cutting portion defining a plurality of first edges configured to remove material from a workpiece at a first diameter and a plurality of second edges configured to remove material from a workpiece at a second diameter that is greater than the first diameter, 
	wherein the base defines an inlet of the trunk passage, 

	wherein each of the first independent passages has an inlet defined by the base and open to an exterior of the base and an outlet open to an exterior of the cutting portion proximate to a corresponding one of the first edges such that the outlets of the first independent passages are configured to provide the mixture of lubrication oil and air to the first edges to lubricate the first edges.

21. (Currently Amended)	The cutting tool according to Claim 12, wherein the base includes a sealing surface at an end of the base that is opposite the cutting portion, the sealing surface being configured to form a seal with a mating surface of a tool holder that is configured rotate the cutting tool about a central axis, wherein the base further defines a channel recessed into the sealing surface, the inlet of the trunk passage being open to the channel, each inlet of the first independent passages is open to the channel.

Allowable Subject Matter
Claims 1, 2, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: DE-202018104291, hereinafter DE’291, was found to be the closest prior art.  DE’291 
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of DE’291, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722